Welcome
I would like to extend a very warm welcome to His Eminence the Metropolitan Galaktion of Stara Zagora in Bulgaria, who is seated with a delegation of Orthodox clergy in the distinguished visitors' gallery.
(Applause)
Your Eminence, it was a pleasure to be able to speak to you this morning.
It is also a great pleasure for me to welcome the winners of the first Charlemagne Youth Prize to the European Parliament today. This prize is awarded jointly by the Foundation of the International Charlemagne Prize of Aachen and the European Parliament. The award ceremony took place on 29 April in Aachen. Our young friends have been visiting the European Parliament since yesterday and are in the distinguished visitors' gallery right now.
(Applause)
I welcome the winner of the first prize, representing the project 'Students Without Boundaries', Emöke Korzenszky from Hungary, Ilona Mikoczy from Slovakia, Agota Demeter from Romania and Zoltan Csadi from Slovakia. Lorenzo Marsili from the United Kingdom is representing the 'Festival of Europe' project in London, which won second prize. Last but not least, I welcome the winner of the third prize, which was awarded to the state grammar school in Vyronas, a suburb of Athens in Greece. Paraskevi Christodoulopoulou, you are most welcome.
On behalf of the European Parliament, I would like to thank you for your contributions to promoting the idea of European integration amongst young people.
(Applause)
I would also like to welcome a delegation from the Parliament of Navarre, Spain, who are seated in the distinguished visitors' gallery. The delegation is headed by the Parliament's President, Elena Torres Miranda. A warm welcome to you!
(Applause)
Today and tomorrow, the 10 members of the delegation will be meeting various representatives of the European Parliament and I too will have the pleasure of meeting them. I wish you a successful, positive stay in Brussels and visit to the European Parliament. Bienvenidos!